Exhibit 10.1

AGREEMENT AND GENERAL RELEASE

          Agreement and General Release (“Agreement”), by and between Lisa
Holton (“Employee” or “you”) and Scholastic Inc. (the “Company”).

          1. You acknowledge that effective October 5, 2007, (the “Resignation
Date”), you shall resign your position as an Officer of Scholastic Inc. and
Scholastic Corporation and your position as Executive Vice President and
President, Book Fairs and Trade. After the Resignation Date, you shall not
represent yourself as being an officer of the Company or its affiliates for any
purpose. Following the Resignation Date, you shall continue your employment with
the Company on special assignment until December 28, 2007, unless sooner
terminated as provided herein (the “Employment Period”). On the last day of the
aforementioned Employment Period, your employment shall terminate, including for
purposes of participation in and coverage under all benefit plans and programs
sponsored by or through the Company Entities (as herein defined), except for
those benefits to which you may be entitled following the Employment Period. You
acknowledge and agree that the Company Entities shall have no obligation to
rehire you, or to consider you for employment, after the conclusion of the
Employment Period. You acknowledge that the representations in this paragraph
constitute a material inducement for the Company to provide the payment(s) to
you pursuant to paragraph 2 of this Agreement.

          2. Following the Effective Date of this Agreement and in exchange for
your waiver of claims against the Company Entities and compliance with other
terms and conditions of this Agreement, the Company agrees:

              (a) You shall continue your employment with the Company on special
assignment through the Employment Period at your current salary rate. Your title
shall be Executive Consultant, and you shall report directly to Dick Robinson.
Your duties shall include editorial duties, transitioning your former
responsibilities to your successor, advising on special projects, and other
duties as may be assigned of a nature consistent with the duties of a senior
executive officer. The Company will consult with you about proposed assignments.
You agree to provide services from time to time through the Employment Period
(the dates and times of which shall be mutually agreed upon in good faith by you
and the Company). During the Employment Period, (a) business expenses will be
reimbursed in accordance with Company policy, and (b) you shall have access
to/use of Company voicemail and email, an administrative assistant, and your
Company-issued blackberry, laptop and such other business materials as may be
reasonably necessary for the performance of your work for the Company during the
Employment Period. Subject to the provisions in paragraphs 7 and 9 of this
Agreement, you may commence employment with another entity on or after December
29, 2007.

              (b) To continue to pay the cost of medical, dental and vision
benefit coverage during the Employment Period to the same extent as prior to the
Resignation Date, with Employee to pay an amount equal to the employee share of
the cost of such coverage under the Company’s group medical plan as in effect
from time to time. After the Employment Period, to

--------------------------------------------------------------------------------



the extent eligible, you may purchase continuation medical benefits under the
federal law known as COBRA. The Company shall pay the cost of such COBRA
coverage until the date that is the earlier of six (6) months after the end of
the Employment Period or when you become employed by a company offering the
opportunity to participate in another group medical plan.

              (c) That you will continue to be eligible to participate in the
Company’s 401(k) plan, pension plan, life insurance, long term disability, and
flexible spending plan through the Employment Period. Deductions will be taken
from bi-weekly pay.

              (d) To pay you for two weeks accrued vacation time in your final
paycheck and subject to applicable withholding.

              (d) After the end of the Employment Period to pay you the
equivalent of 6 months of your current base annual salary, as severance pay,
less applicable tax and other withholdings.

              (e) The Company will recommend to the committee that administers
the Company’s 2001 Stock Incentive Plan that it fully accelerate the vesting of
the currently unvested 4000 restricted stock units awards made to you under such
plan on May 25, 2005. You will be eligible to exercise outstanding stock option
awards made to you, to the extent exercisable upon your termination of
employment, through the 90-day post-employment exercise period applicable to
such awards, which will commence at the end of the Employment Period.

              Nothing contained in this Agreement shall limit the right of the
Company at any time to amend, modify, cancel or administer any of the employee
benefit programs, plans or compensation arrangements in which you participate
(other than this Agreement).

          3. You acknowledge and agree that the payments and other benefits
provided pursuant to this Agreement: (i) are in full discharge of any and all
liabilities and obligations of the Company and the Company Entities to you,
monetarily or with respect to compensation and employee benefits or otherwise,
including but not limited to any and all obligations arising under any alleged
written or oral employment agreement, policy, plan, or practice or procedure of
the Company and/or any alleged understanding or arrangement between you and the
Company and the Company Entities; (ii) exceed any payment, benefits, or other
thing of value to which you might otherwise be entitled under any policy, plan,
practice or procedure of the Company and/or any agreement between you and the
Company and the Company Entities; and (iii) are being made to you, and you are
accepting such payments and benefits, as consideration for your release of
claims and other agreements made by you in this Agreement. You agree that no
other payments or benefits are due and owing to you from the Company and the
Company Entities.

          4.  (a) In consideration for the payments and benefits to be provided
you pursuant to paragraph 2 above, you, for yourself and for your heirs,
executors, administrators, trustees, legal representatives, successors and
assigns (hereinafter referred to collectively as “Releasors”), forever release
and discharge the Company and its past, present and future shareholders, parent
entities, subsidiaries, divisions, affiliates and related business entities,
successors and assigns, assets, employee benefit plans or funds, and, in their
capacity as such, any of its or their respective past, present and/or future
directors, officers, fiduciaries, agents, trustees, administrators, employees,
consultants and assigns, whether acting on behalf of the Company or in their
individual or fiduciary capacities (collectively the “Company Entities”),

2

--------------------------------------------------------------------------------



from any and all claims, demands, causes of action, fees and liabilities of any
kind whatsoever, whether known or unknown, which you ever had, now have, or may
have against any of the Company Entities by reason of any act, omission,
transaction, practice, plan, policy, procedure, conduct, occurrence, or other
matter up to and including the date on which you sign this Agreement. This
release does not extend to any workers’ compensation claims that were not known
to you as of the date on which you sign this agreement or to any indemnification
rights you may have by virtue of your employment with the Company.

          (b) Without limiting the generality of the foregoing, this Agreement
is intended to and shall release the Company Entities from any and all claims,
whether known or unknown, which Releasors ever had, now have, or may have
against the Companies Entities arising out of your employment and/or your
separation from that employment, including, but not limited to: (i) any claim
under the Age Discrimination in Employment Act, The Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964, as amended, the
Americans with Disabilities Act, as amended, the Family and Medical Leave Act of
1993, as amended, the Employee Retirement Income Security Act of 1974, as
amended, (excluding claims for accrued, vested benefits under any employee
benefit or pension plan of the Company Entities, subject to the terms and
conditions of such plan and applicable law), the Worker Adjustment and
Retraining Notification Act, as amended, (ii) any claim under the New York State
Human Rights Law, the New York State Labor Law, New York State Wage and Hour
Laws, the New York State Executive Law, the New York City Administrative Code,
the New York State Constitution, (iii) any claim arising under certain
agreements between Employee and the Company dated April 1, 2005, (iv) any other
claim arising out of or related to any constitution, statute, civil or common
law or treaty of any confederation of nations, country or political subdivision
thereof, including without limitation, the United States of America and the
State and City of New York, and all other jurisdictions domestic and foreign,
relating to your employment, the terms and conditions of such employment, your
separation from such employment, and/or any of the events relating directly or
indirectly to or surrounding your separation from employment, including but not
limited to breach of contract (express or implied), wrongful discharge,
detrimental reliance, defamation, emotional distress or compensatory or punitive
damages; and (v) any claim for attorneys’ fees, costs, disbursements and/or the
like. Nothing in this Agreement shall be a waiver of claims that may arise after
the date on which you sign this Agreement.

          (c) You acknowledge that you are aware that you may later discover
facts in addition to or different from those which you now know or believe to be
true with respect to your employment with the Company, the Company itself and
its employees and officers, and/or any of the other Company Entities, and that
it is your intention to forever fully and finally settle and release any and all
matters, disputes, and differences, known or unknown, suspected and unsuspected,
which now exist, may later exist or may previously have existed between yourself
and any and all of the Company Entities, and that in furtherance of this
intention, the releases, waivers and discharges given in this Agreement shall be
and remain in effect as full and complete general releases notwithstanding
discovery or existence of any such additional or different facts.

          (d) Execution of this Agreement by you operates as a complete bar and
defense against any and all of your claims against the Company and/or the other
Company Entities. If you should hereafter make or bring any claims in any
charge, complaint, action, claim or proceeding against the Company and/or any of
the Company Entities, this Agreement

3

--------------------------------------------------------------------------------



may be raised as, and shall constitute, a complete bar to any such charge,
complaint, action, claim or proceeding and the Company and/or the Company
Entities shall be entitled to and shall recover from you all costs incurred,
including attorneys’ fees to the extent provided by law, in defending against
any such charge, complaint, action, claim or proceeding, in addition to and
without any limitation on any other remedy or relief at law or in equity.

          5. You represent and warrant that you have not commenced, maintained,
prosecuted or participated in any action, suit, charge, grievance, complaint or
proceeding of any kind against Company Entities in any court or before any
administrative or investigative body or agency and you agree that you will not
do so in the future with respect to any claims and/or causes of action waived in
paragraph 4 above. You further acknowledge and agree that by virtue of the
foregoing, you have waived all relief available to you (including without
limitation, monetary damages, attorneys fees, equitable relief and
reinstatement) under any of the claims and/or causes of action waived in
paragraph 4 above; provided, however, that nothing contained in this Agreement
shall prevent you from enforcing this Agreement.

          6. You agree not to disparage or encourage or induce others to
disparage any of the Company Entities, and the Company agrees not to disparage
or encourage others to disparage you. For purposes of the preceding sentence,
the term “Company” shall mean the Chief Executive Officer of the Company and
other “covered employees” of the Company within the meaning of Internal Revenue
Code Section 162(m)(3). For the purposes of this Agreement, the term “disparage”
includes, without limitation, comments or statements to the press and/or media,
the financial and investor community, the Company Entities or any individual or
entity with whom any of the Company Entities has or has had a business, social
or professional relationship, which criticize, demean, malign or comment
disparagingly or negatively, as applicable, (a) you or (b) any of the Company
Entitles or their integrity, business or ethics and which would adversely affect
in any manner (i) the conduct of the business of any of the Company Entities
(including, without limitation, any business plans or prospects) or (ii) the
business, reputation or image of the Company Entities. You agree not to publish
or cause to be published, electronically or otherwise, any story, article,
column, comment, book (fiction or non-fiction) primarily or substantially about
the Company Entities or your association with the Company and not to provide
information about the Company or the Company Entities to any person who may
contact you about any such story, article, column, comment or book, except that
you may make reference to, and briefly describe, your employment at the Company
and your responsibilities and accomplishments in a truthful, non-disparaging
manner that does not violate your confidentiality obligations as set forth in
the agreement. For the avoidance of doubt, for you to describe your employment
with the Company in connection with a profile or article about your career in
publishing would not be a violation of this Agreement; for you to respond to a
reporter’s questions concerning an article about Scholastic without prior
approval from the Company would. Your resignation from the Company shall be
announced in a notice to employees of the Company and a press release, which may
also be provided to authors, illustrators and agents. The Company agrees to
consult with you about the contents of the press release as it affects you.
Except as in words or substance as set forth in such notice and press release,
neither you nor the Company shall make any statements, provide any information
or grant any interviews to any press or media representatives, analysts, rating
agencies, investor groups and firms, and existing and potential shareholders
relating to your employment by the Company or your separation from employment or
the Company’s business; provided, however, that the Company shall make such
statements and disclosures to regulatory authorities

4

--------------------------------------------------------------------------------



concerning your employment, including the severance and other financial
arrangements between you and the Company, as may be required in the sole
judgment of the Company. You shall direct inquiries to the Company concerning
you to Dick Robinson who will respond thereto and who will make favorable
comments about you. Individuals who reported directly to you will be reminded to
refer any inquires about your employment to Dick Robinson or the Senior Vice
President of Human Resources.

          7. You agree that, unless otherwise mutually agreed in writing, that
you will not until December 29, 2008, solicit or attempt to influence, persuade,
induce or assist any other person in so soliciting, influencing, persuading or
inducing, (i) any employee of Scholastic (other than clerical employees) to
resign from or terminate any employment, consulting, or business relationship
with the Company, without the Company’s prior approval, or (ii) any author or
illustrator whose identity has been mutually agreed upon in writing between the
parties to enter into any business relationship with you, or (iii) any author or
illustrator currently under contract with the Company, or with whom the Company
has reached an agreement in principle, even if not fully executed, and not
including any authors or illustrators covered under 7(ii) above, to enter into
any business relationship with you, but only to the extent that such business
relationship would prevent that author or illustrator from fulfilling their
contractual obligations to the Company and (iv) any customer or any business
that was in the habit of dealing with the Company to terminate their business
relationship with the Company. It is further agreed that if before December 29,
2008, you are interested in soliciting someone employed by the Company to work
for you, you will notify the Company of that person’s identity, and the Company
will reasonably consider your request in good faith and respond within 10 days
of receiving your request. Please direct any such request to Cynthia Augustine,
Senior Vice President, Human Resources (or her successor) at Scholastic Inc.,
557 Broadway, New York, NY 10012.

          8.  (a) You agree that, consistent with your professional and personal
commitments, you will cooperate with the Company and/or the Company Entities and
its or their respective counsel in connection with any investigation,
administrative proceeding or litigation relating to any matter that occurred
during your employment in which you were involved or of which you have
knowledge. The Company agrees to provide you with reasonable notice and to
reimburse any out of pocket expenses that you may incur in connection with your
obligations under this paragraph.

               (b) You agree that, in the event you are subpoenaed by any person
or entity (including, but not limited to, any government agency) to give
testimony (in a deposition, court proceeding or otherwise) or to furnish
documents, which in any way relates to your employment by the Company and/or the
Company Entities, you will give prompt notice of such request to Devereux
Chatillon, Senior Vice President, General Counsel (or her successor) at
Scholastic Inc., 557 Broadway, New York, NY 10012 and unless required by court
or government order will make no disclosure until the Company and/or the Company
Entities have had a reasonable opportunity to contest the right of the
requesting person or entity to such disclosure. The Company agrees to provide
counsel for you at the Company’s expense in the event it objects to such
subpoena pursuant to its policies and procedures. You retain the right to hire
your own counsel at any time at your expense. As a former officer of the
Company, you will continue to be covered by the Company’s policies regarding
indemnification of officers and directors with respect to any actions taken by
you as an officer of the Company pursuant to the terms of such policies and the
Company’s customary policies and procedures.

5

--------------------------------------------------------------------------------



          9.  (a) You acknowledge that, during the course of your employment
with the Company and/or any of the Company Entities, you have had access to
information, including but not limited to trade secrets, proprietary
information, ideas, know-how, marketing plans, pricing policies, new products,
distribution policies, licenses, costs, customer lists, marketing plans,
projections, business plans, new projects, forecasts, supplier arrangements,
works of authorship, publishing lists, ideas, internal discussions and
communications, and strategies relating to the Company and/or the Company
Entities and their respective businesses that is not generally known by persons
not employed by the Company and/or the Company Entities and that could not
easily be determined or learned by someone outside of the Company and/or the
Company Entities (“Confidential Information”). You agree not to disclose or use
such Confidential Information at any time in the future, except if such
information is then in the public domain other than as the result of your
unauthorized disclosure. You agree that you shall not, without the Company’s
approval, accept employment in, acquire any financial interest in or perform
services for or in connection with a business or entity in which your duties
would explicitly or inherently require you to reveal, report, use or publish any
Confidential Information.

               (b) You acknowledge that all Confidential Information made or
conceived by you during your employment shall be the property of the Company and
you hereby assign all of your rights, title and interest in such Confidential
Information to the Company without additional consideration. You further
acknowledge that all original works of authorship that have been made by you
while employed by the Company are “works made for hire”. You hereby waive all
moral rights relating to all work developed or produced by you, including
without limitation any and all rights of identification of authorship and any
and all rights of approval, restriction or limitation on use and subsequent
modifications.

          10. You represent that, following the Employment Period, you will
return to the Company all property belonging to the Company and/or the Company
Entities, including but not limited to laptop, cell phone, blackberry, keys,
credit cards, card access to the building and office floors, phone card, rolodex
(if provided by the Company and/or the Company Entities), computer user name and
password, access codes, disks and/or voicemail code, any document or record
containing Confidential Information, reports, customer lists, proprietary
information, notes, business plans, memoranda, manuals and records, software,
business information in any form and other physical or personal property of the
Company in any form. You agree that you will not retain any copies, duplicates,
reproductions or excerpts of the foregoing in any media.

          11.  (a) If any provision of this Agreement is held by a court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall have no effect; however, the remaining provisions shall be enforced to the
maximum extent possible. Further, if a court should determine that any portion
of this Agreement is overbroad or unreasonable, such provision shall be given
effect to the maximum extent possible by narrowing or enforcing in part that
aspect of the provision found overbroad or unreasonable, including narrowing the
geographic scope or duration of such provision. Additionally, you agree that if
you materially breach this Agreement which breach is not cured (if curable)
within 30 days of written notice of such breach by the Company, the Company
Entities may seek all relief available under the law and you shall be
responsible for all damages suffered by the Company and the Company Entities.
Any such breach that is not cured (if curable) shall have the effect of
immediately terminating the Employment Period and you shall thereafter have no
right to receive any further payments or benefits under this Agreement.

6

--------------------------------------------------------------------------------



               (b) The provisions of paragraphs 3 to 10 and of this Agreement
are essential, critical and material terms of this Agreement. If there is a
breach or threatened breach of the provisions of such paragraphs, the Company
shall be entitled to an injunction restraining you from such breach, without
posting a bond. You acknowledge that such breach or threatened breach shall
cause irreparable harm to the Company and that money damages shall not provide
an adequate remedy to the Company. Nothing contained in this Agreement shall be
construed as prohibiting the Company from pursuing any other remedies at law or
equity for such breach or threatened breach.

          12. (a) This Agreement shall be construed and enforced in accordance
with the laws of the State of New York. Jurisdiction to enforce this Agreement
shall lie exclusively in the courts of the United States and the Supreme Court
of the State of New York located in New York County and having subject matter
jurisdiction. The parties hereby consent to the personal jurisdiction of the
referenced courts over each party and agree not to assert that any action
brought in such jurisdiction has been brought in an inconvenient forum.

               (b) Should any provision of this Agreement require interpretation
or construction, it is agreed by the parties that the entity interpreting or
constructing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.

               (c) This Agreement is not intended, and shall not be construed,
as an admission that any of the Company Entities has violated any federal, state
or local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against you.

               (d) Except to the extent required by law, you agree to keep this
Agreement confidential and not to disclose its contents to any persons other
than your immediate family, your domestic partner, your financial advisor, and
your legal and tax advisors.

          13. This Agreement is binding upon, and shall inure to the benefit of,
the parties and their respective heirs, executors, administrators, successors
and assigns.

          14. You understand that this Agreement constitutes the complete
understanding between the Company and you, and supersedes any and all
agreements, understandings, and discussions, whether written or oral, between
you and any of the Company Entities. No other promises or agreements shall be
binding unless in writing and signed by both the Company and you after the
Effective Date of this Agreement. No oral understandings, statements, promises
or inducements contrary to the terms of this Agreement exist. You acknowledge
that you are not relying on any representations made by the Company or the
Company Entities regarding this Agreement or the implications thereof.

          15. Pursuant to Section 7(f)(2) of the Age Discrimination in
Employment Act of 1967, as amended, the Company hereby advises you that you
should consult independent counsel before executing this Agreement, and you
acknowledge that you have been so advised. You further acknowledge that you have
had an opportunity to consider this Agreement for up to twenty-one (21) days
before signing it. You may also revoke this Agreement within seven (7) days
after executing it by notifying Cynthia Augustine, Senior Vice President, Human
Resources. If you revoke the Agreement, all of the terms and conditions
contained herein will

7

--------------------------------------------------------------------------------



become null and void. It is understood and agreed that the offer contained in
this Agreement will automatically expire on the twenty-first day following the
date on which this Agreement is received by you, unless the parties are in
active negotiations regarding the terms of the Agreement, in which case the
deadline is extended until negotiations cease. You may accept this Agreement by
signing it and returning it to Cynthia Augustine, Senior Vice President, Human
Resources (or her successor) at Scholastic Inc., 557 Broadway, New York, NY
10012.

          16. The effective date of this Agreement shall be the 8th day
following the date on which you sign the Agreement (the “Effective Date”).

          17. You acknowledge that you: (a) have carefully read this Agreement
in its entirety; (b) are hereby advised by the Company in writing to consult
with an attorney of your choice in connection with this Agreement; (c) fully
understand the significance of all of the terms and conditions of this Agreement
and have discussed them with your independent legal counsel, or have had a
reasonable opportunity to do so; (d) have had answered to your satisfaction by
your independent legal counsel any questions you have asked with regard to the
meaning and significance of any of the provisions of this Agreement; (e) are
signing this Agreement voluntarily and of your own free will and agree to abide
by all the terms and conditions contained herein after having been advised by
your attorney; and (f) this Agreement is not made in connection with any exit
incentive or other employee termination offered to a group or class of
employees.

 

 

 

/s/ Lisa Holton

 

--------------------------------------------------------------------------------

 

 

 

Lisa Holton

 

Date: October 5, 2007

 

 

 

SCHOLASTIC INC.

 

 


 

 

 

 

By:

/s/ Cynthia Augustine

 

 

--------------------------------------------------------------------------------

 

 

Cynthia Augustine

 

 

Senior Vice President, Human

 

 

Resources

 

 

Date: October 5, 2007

8

--------------------------------------------------------------------------------



STATE OF NEW YORK          )

                                                   ) ss.:

COUNTY OF NEW YORK      )

          On this 5th day of October 2007, before me personally came Lisa Holton
to me known and known to me to be the person described and who executed the
foregoing Agreement, and she duly acknowledged to me that she executed the same.

 

 

 

/s/ Paul Marcotrigiano

 

--------------------------------------------------------------------------------

 

Notary Public

9

--------------------------------------------------------------------------------